DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the horizontal surface” where it is unclear to the Examiner what horizontal surface is being referred to or if this horizontal surface is some external surface or plane. For examination purposes the phrase “the horizontal surface” will be treated as “a horizontal surface” where this surface can be any surface. 
Claim 24 is rejected for depending from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023826 (Desiron hereinafter) in view of US 2015/0288231 (Jahnz hereinafter) in view of US 6629829 (Shinoda hereinafter) in view of US 2012/0074807 (Burton hereinafter) and further in view of US 2016/0156251 (Sakurai hereinafter).
Regarding claim 15, Desiron teaches a screw compressor (Figure 1) that discloses a compressor element (Compressor made of rotors 4 and 5), with the actuator comprising an electrical motor  (Motor 14 per ¶ 51) with a motor casing (Casing 15) which defines a motor chamber (Internal area of 15) in which a motor rotor is positioned rotatably in relation to a motor stator (Rotor 23/25 with stator 24) with the help of one or more motor bearings (Bearings 35, 34), whereby the actuator is also equipped with a cooling circuit for a coolant (Cooling circuit 38), the motor bearings are coolant-lubricated (Evident from the cooling paths and ¶ 88).
Desiron is silent with respect to whereby the motor stator is built of laminations around which windings are applied and whereby the motor rotor is built of a shaft with laminations, and the aforementioned windings are embedded in an epoxy resin.
However, Jahnz teaches an electric motor that is cooled (¶ 14) that discloses a motor stator built of laminations around which windings are applied (¶ 26 details the stator laminations with the windings 210) and whereby the motor rotor is built of a shaft with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor and stator of Desiron’s electric motor with the laminations and sleeve of Jahnz by simple substitution of replacing the electric motor structure of Desiron with the laminated motor of Jahnz to produce the well-known and predictable result of driving the compressor portion. Furthermore, the addition of the of sleeve from Jahnz will add protection to the stator from damage. 
Desiron is silent with respect to the lubricating liquid being water.
However, Shinoda teaches a liquid cooled motor and bearings system that discloses the use of water as the coolant (Column 7 Lines 51-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid coolant of Desiron with the water coolant of Shinoda to reduce the amount of fluids needed to operate the pump by not requiring a specific cooling fluid that can pose environmental problems. 
Desiron is silent with respect to the shaft on the motor rotor is made from stainless steel.
However, Burton teaches an electric motor that discloses the use of a stainless steel shaft for a rotor (¶ 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the unknown material of Desiron’s shaft with the stainless steel of Burton to prevent corrosion from occurring with the use of the lubricating fluid. 

However, Sakurai teaches an electric motor that discloses a composite sleeve is applied around the laminations on the motor rotor (Sleeve 16 per ¶ 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Desiron per Jahnz with a rotor sleeve as taught by Sakurai to further define cooling pathways and further protect the rotor from damage. 
Regarding claim 17, Desiron’s modified teachings are described above in claim 15 where Shinoda further discloses that the motor bearing or the motor bearings are formed by one or more carbon sliding bearings (Column 7 Lines 51-60 of Shinoda).
Regarding claim 18, Desiron’s modified teachings are described above in claim 15 where Desiron further discloses the actuator is equipped with a cooling case which is applied around the motor casing or is integrated in the motor casing (Cooling case with the cooling circuit within 38 as seen in Figure 1 of Desiron), whereby the cooling case is part of or connected to the cooling circuit (Evident from Figure 1 of Desiron).
Regarding claim 19, Desiron’s modified teachings are described above in claim 15 where Desiron further discloses that the cooling circuit is equipped with a branch pipe or branch pipes which branch water from the cooling circuit and towards the motor bearing or motor bearings for the purpose of lubrication and/or cooling (Branch pipes 41 per ¶ 88 of Desiron).
Regarding claim 20
Regarding claim 22, Desiron’s modified teachings are described above in claim 15 where Claim 22 requires the direct actuator claimed above in claim 15 such that Desiron’s modified teaching further disclose a water-injected compressor element that comprises a compressor casing which defines a compressor chamber in which one or more compressor rotors are attached (Compressor element made of rotors 4 and 5 in Figure 1 of Desiron with the coolant being injected to the bearings and path 47 while the combination with Shinoda has made the coolant water), whereby the compressor element is equipped with a water injection circuit (¶ 88-89 and 96 of Desiron) wherein the water-injected compressor device is equipped with an actuator according to claim 15 (Please refer back to Claim 15 above), whereby the shaft on the motor rotor is coupled with a rotor shaft on the compressor rotor (Clearly shown in Figure 1 of Desiron) and whereby the compressor casing is connected to the motor casing (Clearly shown in Figure 1 of Desiron), whereby the motor chamber and the compressor chamber are not sealed off in relation to each other (¶ 88 of Desiron details that there is through-flow of the coolant/lubricant between the motor and compressor chambers).
Regarding claim 23, Desiron’s modified teachings are described above in claim 22 where Desiron further discloses that the compressor element is a vertical compressor element (Clearly shown in Figure 1 of Desiron and ¶ 29 of Desiron), whereby the rotor shafts on the compressor rotors and the shaft on the motor rotor during normal operation of the compressor device extend in an axial direction which lies diagonal or perpendicular to the horizontal surface (Figure 1 of Desiron shows the shafts extending in a direction perpendicular to a horizontal surface).
Regarding claim 24, Desiron’s modified teachings are described above in claim 23 where Desiron further discloses that the compressor element forms a foot of lowest part of the compressor device (Under the broadest reasonable interpretation, the lowest end at 45 of Figure 1 in Desiron will serve as a foot due to ¶ 29 stating this is a vertical screw compressor) 
Regarding claim 25, Desiron’s modified teachings are described above in claim 22 where Desiron further discloses that the shaft on the motor rotor is directly coupled to the rotor shaft on one of the compressor rotors (Desiron Figure 1 shows the rotor shaft 17 connected to the compressor rotor 4’s shaft 7 in the axial direction) and extends in an axial direction in line with the relevant rotor shaft or that the shaft on the motor rotor also forms the rotor shaft of one of the compressor rotors (Clearly shown in Figure 1 of Desiron).
Regarding claim 26, Desiron’s modified teachings are described above in claim 22 where the combination of Desiron and Shinoda would further disclose that the water injection circuit in the compressor element is connected to the cooling circuit in the actuator to form an integrated water circuit for the compressor device (Desiron per ¶ 88-89 and 96 details the connection of the cooling and lubricating circuit to the compressor from the motor aspect). 
Regarding claim 27, Desiron’s modified teachings are described above in claim 22 where the combination of Desiron and Shinoda would further disclose that the compressor rotors in the compressor chamber are positioned with the help of water-lubricated bearings (Desiron shows the bearings 34 and 33 positioning the rotors of the compressor in Figure 1).
Regarding claim 28. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023826 (Desiron) in view of US 2015/0288231 (Jahnz) in view of US 6629829 (Shinoda) in view of US 2012/0074807 (Burton) in view of US 2016/0156251 (Sakurai) and further in view of US 2005/0073204 (Puterbough hereinafter).
Regarding claim 16, Desiron’s modified teachings are described above in claim 15 where Desiron further discloses that the motor casing is provided with a sleeve which forms the motor chamber (Figure 1 of Desiron with the outer face of 15 under the broadest reasonable interpretation is seen as the sleeve) and a flange that seals the sleeve (Flange being the upper body which contains branches 41).
Desiron is silent with respect to whereby the flange is provided with a space into which live wires enter, whereby a seal is provided between the aforementioned flange and the windings which are embedded in epoxy resin.
However, Puterbough teaches an electric motor (Figure 1) that discloses a space for live wires to enter (Figure 1, wires 110), whereby a seal is provided between the aforementioned flange and the windings which are embedded in epoxy resin (Figure 1 of Puterbough shows the wires ebing also embedded in the resin per ¶ 41 therefore creating a seal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange with the wiring entry point of Puterbough to effectively seal the wires and windings to prevent the wires form coming loose or being damaged by external conditions. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023826 (Desiron) in view of US 2015/0288231 (Jahnz) in view of US 6629829 (Shinoda) in view of US 2012/0074807 (Burton) in view of US 2016/0156251 (Sakurai) and further in view of US 2007/0241627 (Kharsa hereinafter). 
Regarding claim 21, Desiron’s modified teachings are described above in claim 15 but are silent with respect to the cooling circuit comprises a water filter which is coupled to, attached to or integrated within the motor casing.
However, Kharsa teaches a lubricant cooled motor and compressor (¶ 9 and 15) that discloses that a cooling circuit comprises a water filter which is coupled to, attached to or integrated within the motor casing (Figure 4 with the filter 38 per ¶ 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter of Kharsa into the cooling circuit of Desiron to ensure any particulates that may damage the components along the circuit are removed from the coolant, in this case water. 
Claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746